Case 1:19-cr-00937-NRB Document 29 Filed 07/29/20 Page 1 of 1




                                                 Digitally signed by Martin Cohen


                                 Martin Cohen
                                                 DN: cn=Martin Cohen, o=Federal Defenders
                                                 of NY, ou=Assistant Federal Defender,
                                                 email=martin_cohen@fd.org, c=US
                                                 Date: 2020.07.29 10:20:16 -04'00'
